The defendants appealed from the judgment of the court below, and the plaintiff moved in this court to dismiss the appeal. *Page 25 
There was judgment in behalf of the plaintiff. "From which judgment defendants appealed to the supreme court; notice waived; bond in the sum of $25 adjudged sufficient; by consent, defendants allowed till Vance superior court to file bond and make up case." This entry on the record is signed by the judge presiding.
No statement of the case on appeal accompanies the record. The bond sent up is without justification and was not filed until after Vance court. Upon these grounds the plaintiff's counsel moved in this court to dismiss the appeal, and the motion is sustained. Adams v. Reeves, 74 N.C. 106; Smithv. Abrams, at this term; Bryson v. Lucas, 85 N.C. 397; Sever v.McLaughlin, 82 N.C. 332., THE CODE, § 560, and the numerous cases there cited.
Appeal dismissed.